 64DECISIONS OF NATIONAL LABOR RELATIONS BOARDsuch discussion and subsequent agreement on a contract silent on the subject, theCompany may rely on a waiver by the Union of any rightto raise the questionas to contracting out during the pendency of the agreement.In this area of contentionthe General Counseland the ChargingPartyplace prin-cipal reliance on the Board's decision inProctorManufacturing Corporation,131NLRB 1166.Respondent asserts that decision is inapposite.I readProctor Manu-facturingas distinguishable in the significantrespect that inProctorthe employermade no contentionin the precontract bargaining that establishmentand revisionof piece rates(the analogue of contractingout here)was a management preroga-tive.In the instant case, however, as appears from the testimony of the unionofficials,the Companyheredid bluntlyassert in the bargaining the position thatcontracting out was a management prerogative.No chargeof unfairlabor prac-tice appears to have been filed at the time nor in any of the many previous casesof contracting out work of locating circulating pumps orother jobsperformedand/or performableby unit employees.Notwithstanding the inapplicability of theProctordecision,general principles ofinterpretation would seem to require the conclusion that in view of the breadth ofthe scope of the obligation to bargain prior to unilateral action on so vital a matteras the employment opportunities of unit employees I would regardthe Act as im-posing on the employer here the duty to advise the Union of an intent to contractout work performed and/orperformableby unit employees and to hear the Union'sposition in reasonable patience and attention appropriate to business exigencies priorto taking action.Were itnot for thehistory ofpast action recounted above, Iwould find a refusal to bargain here.In view of my findingthatRespondent has not,as alleged in the complaint,changedexistingworking conditions of employees in the unit, I concludethat theGeneralCounsel has failed to make out an unfair labor practice within Section 8 (a) (5)and (1)of the Act, on the part ofthe Company.Upon thebasis of the foregoing findings of fact, and upon the entire record in thiscase, I make the following:CONCLUSIONS OF LAW1.The Company is an employer engaged in commerce within the purview ofSection 2(6) and(7) of the Act.2.TheUnion is a labor organization within the purview of Section 2(5) oftheAct.3.TheCompany is not shown to have engaged in the unfairlaborpractices allegedin the complaint.RECOMMENDED ORDERUpon the basis of the foregoing Findings of Fact and Conclusions of Law, it isrecommended that the complaint herein be dismissed.Detroit Stage Employees'Union, Local No.38, InternationalAlliance of Theatrical Stage Employees and Moving PictureMachine Operators of the United States andCanada, AFL-CIOandRadio and Television Broadcast Engineers Local Union1218,InternationalBrotherhood of ElectricalWorkers,AFL-CIOandKaiser Broadcasting Corporation.CaseNo.7-CD-123.April 22,1965DECISION AND DETERMINATION OF DISPUTEThis is a proceeding pursuant to Section 10 (k) of the National LaborRelations Act, as amended, following a charge filed by Kaiser Broad-casting Corporation, herein called the Employer, alleging that DetroitStage Employees' Union, Local No. 38, International Alliance ofTheatrical Stage Employees and Moving Picture Machine Operators152 NLRB No. 11. DETROIT STAGEEMPLOYEES' UNION NO. 3865of the United States and 'Canada, AFL-CIO, herein called IATSE,had violated Section 8(b) (4) (D) of the Act by conduct intended toforce or require the Employer to assign certain work to IATSE mem-bers rather than to the Employer's own employees who are representedby Radio and Television Broadcast Engineers Local Union 1218, Inter-national Brotherhood of Electrical Workers, AFL-CIO, herein calledIBEW. A hearing was held before Hearing Officer George Rallis onFebruary 9 and 10, 1965. All parties appeared at the hearing and wereafforded full opportunity to be heard, to examine and cross-examinewitnesses, and to adduce evidence bearing on the issues. The rulings ofthe Hearing Officer made at the hearing are free from prejudicialerror and are hereby affirmed. Briefs were filed by the Employer andby IBEW which have been duly considered.Pursuant to the provisions of Section 3 (b) of the Act, the NationalLabor Relations Board has delegated its powers in connection with thiscase to a three-member panel [Members Fanning, Brown, andJenkins].Upon the entire record in this proceeding the Board makes the fol-lowing findings:A. The business of the EmployerKaiser Broadcasting Corporation is a wholly owned subsidiary ofKaiser Industries,Inc., a Nevada corporation.The Employer is en-gaged atDetroit and Southfield,Michigan,in the transmission of tele-vision broadcasts and at San Francisco,California,in the transmissionof radio broadcasts.In the operation of its business,the Employerannually receives gross revenues in excess of $100,000 from its broad-cast operations.The parties agree, and we find, that the Employer is engaged in com-merce within the meaning of Section 2(6) and(7) of the Act and thatitwill effectuate the policies of theAct toassert jurisdiction herein.B. The labor organizations involvedThe parties stipulated, and we find, that IATSE and IBEW arelabor organizations within the meaning of Section 2(5) of the Act.C. The work in disputeThe dispute at the Employer's Southfield, Michigan, broadcastingoperation involved the following work :The building, maintenance, repair, placement, and any operation inconnection with television performances of backgrounds, platforms,and other structures forming a part of the scenery or the set picked upby the cameras, and also parallels or platforms used to raise or set789-730-66-vol 152-6 66DECISIONSOF NATIONALLABOR RELATIONS BOARDcameras upon;all spotlights and other lighting devices used to lightthe television sets; properties used on set picked up by the camera,including the handling of all cards and displays used in the studioand on remote pickups during rehearsal and show; handling lightingon field pickups;and procuring properties and construction work, andmarking scenery,properties, or other things so constructed with theunion label.D. The basic factsIn the fall of 1964,the Employer began work on establishing anultrahighfrequency(UHF) television station, WICBD, in Southfield,Michigan,which commenced broadcasting over channel 50 in theDetroit metropolitan area on January 10, 1965.The Employer's television operation is unique,in that it is entirelysports oriented,with some 85 percent of its programs originating froma "remote" site,e.g., a high school or college stadium, fieldhouse, orother sports arena.The remaining 15 percent of its programs originatefrom the Employer's single studio and consists of "Sports Central"-covering all sports,news, interviews with sports personalities,and pre-and post-"remote"show continuity.It also includes several "capsule"newscasts each evening.The "Sports Central"set and its attendantlighting, although movable, have remained in a fixed position sinceprior to the date WKBD began telecasting from the studio.Further,the Employer has made arrangements to have permanent and fixedlighting installed throughout its studio which will be operated by amaster switching panel,involving only"off-on" switching withoutsignificant light adjustment.As for the"remote" programing, theEmployer sends a crew of technicians equipped with cameras, cables,and other equipment, in specially designed mobile vans,to set up andhandle the telecast from the "remote."The lighting for these tele-casts is provided and handled by the arena where the sports event istaking place and is usually adequate.When necessary, however, aspotlight is clipped onto the television camera.The Employer alsohas shown a "remote"wrestling match which required the transport-ing, setting up, and adjusting of lights at the site. Similarly,the Em-ployer produces a rock-and-roll. show which requires the transporting,setting up,and adjusting of lights at the "remote"site.The handlingof the lights, which is within the disputed work sought by IATSE, re-quires a total of about 10 to 20 minutes'work per day.Since the fall of 1964, IATSE representatives have attempted tohave the Employer hire its members to perform the work in dispute,although no work inthat categorywas available until actual broad-casting began on January 10, 1965. On January 7, 1965,' IBEW wascertifiedby theBoard as the exclusivebargainingrepresentative of all1Unless otherwise indicated,all dates are in 1965 DETROIT STAGE EMPLOYEES'UNION NO. 3867regular full-time television engineers employed by the Employer at itsSouthfield,Michigan,installation.On or about January 6,agentsof IATSE met with the Employer again and attempted to persuadethe Employer to assign the work in question to members of IATSE.The Employer refused, stating that to the extent that there was workin the contested area, it had been assigned and would continue to beperformed by its employees who are members of IBEW. IATSEbusiness representative Warren R. Wilson thereupon stated "that I mayhave to picket," and on January 12, IATSE commenced picketing atthe Southfield transmitter with signs stating "Channel 50, WKBD-TV, Unfair to Members of Stage Employees Union, IATSE, Local 38,AFL-CIO," and "Channel 50, WKBD-TV, Refuses to Hire StageHands and Gives that Job to Others. Stage Employees Union,IATSE, Local 38, AFL-CIO."E. Contentions of the partiesIBEW claims the disputed work on the basis of its certification; theEmployer's assignment;the Employer's past practice;and the skill,efficiency,and economy with which employees represented by it per-form the work. The Employer agrees with this contention,and fur-ther contends that the disputed work is so minimal that it is incidentalto other work performed by its employees.IATSE, on the other hand,relies on industry and area practice to support its claim of jurisdictionover the work.F. Applicability of the statuteThe charge, which was duly investigated by the Regional Director,alleges a violation of Section 8(b) (4) (D)of the Act.The uncon-troverted evidence shows that IATSE picketed the Employer's South-field premises in order to force and require the Employer to assign thedisputed work to IATSE members rather than to the Employer's ownemployees who are members of IBEW.Accordingly,on the basisof the entire record, we find that there is reasonable cause to believethat,a violation has occurred and that the dispute is properly beforethe Board for determination.G. Merits of the disputeSection 10 (k) of the Act requires the Board to make an affirmativeaward of the disputed work after giving due consideration to variousrelevant factors.The following factors are asserted in support of theclaims of the parties herein :1.Certification; contractAs indicated above, IBEW was certified by the Board on January 7as the exclusivebargainingrepresentativeof all full-time television 68DECISIONS OF NATIONAL LABOR RELATIONS BOARDengineers employed by the Employer at its installation in Southfield,Michigan, but excluding office clerical employees, guards, and super-visors, as defined in the Act, and all other employees.The certifica-tion was not an assignment of the disputed work.At the time of thehearing, IBEW and the Employer were still negotiating a collective-bargaining agreement.Athough representatives of IBEW testifiedthat its contract proposal submitted to the Employer purported tocover the work in dispute, no contract had been signed and the pro-posal, therefore, cannot constitute an assignment of the work. IATSEdoes not represent any employees of the Employer and has no con-tract with the Employer.2.Company, area, and industry practiceIATSE contends that in the Detroit area the disputed work istraditionally performed by its members. In support of this conten-tion, it introduced into evidence its collective-bargaining agreementswith each of Detroit's three very high frequency (VHF) network tele-vision stations.However, unlike those stations, the Employer, as morefully set forth above, is engaged in UHF broadcasting with most ofits programs originating from a "remote" site where little or no workin the disputed category is required.Thus, an analogy between theEmployer's practice and the general industry practice in the area isinconclusive.The only other UHF television station in the Detroitarea is engaged in broadcasting educational programs over channel 56,and has two employees performing the type of work here in dispute.IATSE waived its jurisdictional claim at that station in favor ofIBEW. This waiver, of course, is not binding upon IATSE in theinstant dispute, but, it appears from all the facts that there is no clearpractice such as IATSE asserts.3.Efficiency of operationBoth disputants have the necessary skill to perform whatever workthe Employer has in the disputed category.As pointed out above,however, because of the nature of its programing, the amount of suchwork available here is sporadic and minimal. It is clear, therefore,that this work is done more efficiently and economically by the Em-ployer's own employees as an incident to, and in conjunction with,their regular work of operating the cameras.4.Arbitration or other awardsThe parties agree that there has never been any award covering thework in dispute.Nor was there evidence that the twolabor organiza- DETROIT STAGE EMPLOYEES' UNION NO. 3869tions involved are parties to any agreement regarding possible assign-ment of the disputed work.CONCLUSIONUpon consideration of all pertinent factors in the entire record, weshall assign the work in dispute to the Employer's television engineers.They have performed it to the satisfaction of the Employer, who de-sires to retain them for the work. This assignment is consistent withthe Employer's past practice, and as the work consumes but a verysmallportion of each workday it can be performed more efficiently andeconomicallyas anincident to work normally done by the televisionengineers.Under these circumstances, we conclude that the Em-ployer's assignment of the work to the television engineers should notbe disturbed.We shall, accordingly, determine the existing jurisdic-tional dispute by deciding that television engineers rather than stageemployees are entitled to the work in dispute. In making this deter-mination, we are assigning the disputed work to the employees ofthe Employer who are represented by IBEW but not to that Unionor its members.DETERMINATION OF DISPUTEUpon the basis of the foregoing findings and the entire record in theproceeding, the Board makes the following Determination of Disputepursuant to Section 10(k) of the Act:1.Engineers employed by Kaiser Broadcasting Corporation, whoare represented by Radio and Television Broadcast Engineers LocalUnion 1218, International Brotherhood of Electrical Workers, AFL-CIO, are entitled to perform the disputed work at the Employer'sSouthfield, Michigan, television operation.2.Detroit Stage Employees' Union, Local No. 38, InternationalAlliance of Theatrical Stage Employees and Moving Picture MachineOperators of the United States and Canada, AFL-CIO, is not entitled,by means proscribed by Section 8 (b) (4) (D) of the Act, to force or re-quire the Employer to assign the above work to its members.3.Within 10 days from the date of this Decision and Determinationof Dispute, the Respondent, Detroit Stage Employees' Union, LocalNo. 38, International Alliance of Theatrical Stage Employees andMoving Picture Machine Operators of the United States and Canada,AFL-CIO, shall notify the Regional Director for Region 7, in writ-ing, whether it will or will not refrain from forcing or requiring theEmployer, by means proscribed by Section 8 (b) (4) (D), to assign thework in dispute to its members rather than to television engineers.